UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6279


DAMON LEMONT JACKSON,

                Petitioner - Appellant,

          v.

DENNIS BUSH, Warden of Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:13-cv-03380-MGL)


Submitted:   July 31, 2015               Decided:   September 10, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Lemont Jackson, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney   General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon Lemont Jackson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 petition.                         The order is

not   appealable        unless    a    circuit     justice      or    judge    issues    a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(A).               A

certificate        of    appealability          will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).               When the district court denies relief

on    the     merits,      a     prisoner       satisfies       this     standard       by

demonstrating       that       reasonable       jurists    would       find    that    the

district      court’s    assessment       of    the    constitutional         claims    is

debatable     or   wrong.        Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Jackson has not made the requisite showing.                           Accordingly, we

deny Jackson’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal     contentions      are     adequately         presented   in    the

                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3